Citation Nr: 1225927	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  06-28 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for hepatitis C. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include an aggressive personality disorder and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1967 to March 1968.

This matter arises before the Board of Veterans' Appeals (Board) from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction over the Veteran's claims was subsequently transferred back to the VA RO in Baltimore, Maryland.

In April 2010, the Veteran testified at a hearing in front of a Veterans Law Judge at the VA Central Office in Washington, DC.  The transcript of the hearing has been reviewed and is associated with the claims file.  In May 2012, the Veteran was informed by VA that the Acting Veterans Law Judge who conducted the April 2010 hearing was no longer employed by the Board.  He was notified that he could testify at another hearing.  The Veteran did not respond to this letter; thus, another hearing has not been requested.

In a May 2010 decision, the Board reopened the claim for entitlement to service connection for an acquired psychiatric disorder, to include an aggressive personality disorder and depression, and remanded this and the claim for service connection for hepatitis C for additional development.


FINDINGS OF FACT

1.  Evidence of hepatitis C was not shown in service and the probative and competent evidence demonstrates that the Veterran's hepatitis C is not related to his period of service.

2.  An acquired psychiatric disorder, to include depression, was not shown in service or within the first post-service year; and the probative and competent evidence demonstrates that the Veteran's acquired psychiatric disorder, to include depression, is not related to his period of service, including the aggressive personality disorder shown therein.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303 (2011).

2.  An acquired psychiatric disorder, to include depression, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303 (2011).

3.  A personality disorder, to include an aggressive personality disorder, is a congenital or developmental abnormality and is not considered to be a disability for the purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In March 2005 and July 2007, the RO sent the Veteran letters advising him of the elements required to establish service connection for hepatitis C and an acquired psychiatric disorder, as well as the respective duties of VA and the claimant in obtaining evidence.  A March 2006 letter also advised her of the effective-date and disability-rating elements of a claim as stated in the Court's decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also finds VA has complied with its duty to assist the Veteran in the development of the claim.  The Veteran's service treatment records are on file.  Additionally, the Veteran underwent VA examinations in June 2010 to determine the nature and etiology of his claimed hepatitis C and acquired psychiatric disorder.  The Veteran has not asserted there is any existing documentary evidence that would be relevant to his claims, and the Board is also unaware of such evidence.  

In sum, the Board is satisfied any procedural errors in the development and consideration of the claim by the originating agency were insignificant and not prejudicial to the Veteran.  The Board will therefore address the merits of the claims.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In general, for service connection to be granted for hepatitis C, the evidence must show that a veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show by competent medical evidence that there is a relationship between the claimed in-service injury and the veteran's hepatitis C.

Medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 211A (01-02) (April 17, 2001).

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.

It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  It also noted that transmission of hepatitis C virus with air gun injections was "biologically plausible", notwithstanding the lack of any scientific evidence so documenting.  It noted that it was "essential" that the report upon which the determination of service connection is made includes a full discussion of all modes of transmission, and a rationale as to why the examiner believes the air gun was the source of the hepatitis C.

Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his abuse of alcohol or drugs.  See 38 C.F.R. § 3.301(a).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  Where drugs are used for therapeutic purposes or where use of drugs or addiction thereto, results from a service-connected disability, it will not be considered of misconduct origin.  See 38 C.F.R. § 3.301(c)(3).

In February 1998, VA General Counsel concluded that, with respect to claims filed after October 31, 1990, 38 U.S.C.A. § 105(a), as amended by section 8052 of OBRA, and as implemented by 38 C.F.R. § 3.1(m), precluded service connection of a disability resulting from alcohol or drug abuse on the basis of the disability's incurrence or aggravation in service.  See VAOPGCPREC 2-98.

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Factual Background

Service treatment records include hospitalization and separation due to aggressive personality.  In a February 1968 statement, the diagnosis was aggressive personality, chronic, moderate, manifested by longitudinal history of difficulty in controlling hostile impulses, acting out against authority figures and peer group, homicidal ideation and history of arrests in civilian life.

In a subsequent February 1968 statement, M. S., a psychiatrist, indicated that the Veteran was evaluated after breaking a window and attempting to cut his wrists while incarcerated in the stockade in January 1968.  In the opinion of the psychiatrist, the Veteran was suffering from depressive reaction but was no psychotic, and therefore was responsible for his actions in January 1968.  The examiner found that the line of duty status in reference to the wrist cutting incident should be no. 

A VA hospitalization record dated in December 2004 indicates the Veteran had a past psychiatric history of depression and chronic hepatitis C being treated with interferon.  The examiner noted that the Veteran had been depressed for many years with worsening in the past few years after divorce from his wife.  The Veteran lives with his three sons, and having been divorced and unemployed are significant stressors.  Diagnosis on discharge was severe major depressive disorder without psychotic features.  

In a May 2005 statement, the Veteran asserted he had multiple possible exposures to hepatitis C including using water from outside to clean utensils for eating, receiving shots for venereal disease and other inoculations, receiving certain restraint injections due to arrest.  He also inferred that his psychiatric disorder began when he was held in detention in isolation and restraints at the age of 17.  

In an April 2006 letter, F. F., M.D., stated that the Veteran's current diagnosis of major depression, recurrent, continues to be symptomatic despite treatment with medication.  He was initially hospitalized with psychiatric issues during his military service and was again hospitalized in December 2004.  He has suffered from continued psychiatric problems throughout his life.  His current depression could have been caused or exacerbated by psychiatric problems that began during his military service. 

In an April 2006 VA progress note, the Veteran complained of major depression, recurrent, first seen a month ago.  He reported he feels depressed due to multiple stressors (financial strain, unemployed and looking for work, raising three sons.)  The Veteran reported he had significant psychiatric symptoms and a hospitalization as teenager in the military and has suffered on and off with depression over the years.  An additional stressor was the death of a good friend in a motor vehicle accident.  

VA progress notes dated from April 2005 to July 2007 indicate ongoing treatment for depression and hepatitis C. 

In a March 2006 VA progress note, the Veteran reported he thinks he has been depressed a few other times in his life, initially in the military.  He complained of depression with increased sleep, poor focus, low energy, and anhedonia.  He reported he has a substance abuse history including heroin, cocaine, marijuana, alcohol and that he has been clean nearly 18 years. 

During an April 2010 Board hearing, the Veteran asserted that he was exposed to hepatitis C through air gun inoculations while in service.  He stated he was diagnosed about seven or eight years prior and that upon separation from service he suffered fatigue but had not been diagnosed with hepatitis C.  The Veteran further asserted that due to three traumatizing incidents in the military he has suffered psychiatrically.  He reported beatings, racial harassment, and eventual confinement with no help during or after separation.  He stated had a difficult time getting employed after separation and began abusing drugs and alcohol until he found a good job and started counseling.  

During a June 2010 VA examination, the Veteran complained of depression.  After a mental status examination, the diagnosis was recurrent major depressive disorder.  The examiner found that while the Veteran exhibited suicidal ideation and had a suicide attempt in 1967, he also reported symptoms worsened in 2003 following loss of employment, diagnosis of hepatitis C and divorce.  Evidence of diagnosis of "personality disorder" following psychiatric hospitalization after "cutting wrists" would suggest that the Veteran's psychiatric symptoms are not as least as likely as not related to active service.  

In a June 2010 VA opinion, the examiner noted that the Veteran was immunized in August 1967, and that the diagnosis of hepatitis C was made by blood test in January 2003.  At that time, he was positive for both hepatitis B and C.  Liver biopsy of February 2004 showed chronic hepatitis with evolving cirrhosis, 36 years after immunization.  The examiner noted that laboratory tests would be much worse, if the patient were still alive, without treatment.  The examiner opined that hepatitis C is more likely secondary to drug use or sexual transmitted disease as he is also hepatitis B positive.  There is nothing in the claims file from his active duty, his VA treatment records, or medical literature that supports air-gun transmission.  

In an August 2010 VA addendum, the VA examiner reviewed the claims file and determined that there is no evidence of a psychiatric disorder diagnosable on Axis I during service.  There is evidence of diagnosable Axis II disorder during service.  It is not as least as likely as not that the current Axis I diagnosis and Axis II diagnosis from military service time.  

In an additional November 2011 VA addendum, a VA examiner determined that it is less likely as not that the Veteran's current Axis I (depression) diagnosis is related to the Veteran's Axis II diagnosis from military service.  This opinion is based on thorough review of claims file as well as documented interview with the Veteran.  Psychiatric findings documented in the file dated in 1968 indicate an Axis II, not Axis I disorder.  The Veteran's current mood is related to current/chronic psychosocial stressors. 

Analysis

Hepatitis C

The Veteran has shown a diagnosis of hepatitis C infection.   Accordingly, the first element of service connection is met.  Cuevas, 3 Vet. App. 542; Rabideau, 2 Vet. App. 141.  However, evidence of a present condition is generally not relevant to a claim for service connection, absent some competent linkage to military service.  Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992). 

A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

At the outset, the Board notes that the Veteran's VA claims file is extensive, comprising two volumes of medical treatment records, but the earliest medical evidence of hepatitis C infection dates from December 2004, more than 35 years after discharge from service.  The passage of many years between discharge from active service and the medical documentation of a claim disability is evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  There is no medical opinion supporting his contention of exposure to hepatitis C through inoculations or other injections during active service.  Furthermore, the June 2010 examiner providing an opinion at the request of the Board has indicated that the Veteran's hepatitis C was more likely than not contracted due to his post-service drug abuse or sexually transmitted disease.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  

Additionally, the medical evidence above the Board has considered the lay evidence of record as comprised by the Veteran's correspondence to VA and his testimony before the Veterans Law Judge.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).   However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this case the Veteran has not asserted, and the evidence does not show, that he had symptoms of hepatitis C infection during active service and chronic since discharge from service, and medical opinion does not support his personal belief that hepatitis C, which became manifest decades after discharge from service, was acquired during inoculations or medical treatment during active service.  It is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).

Depression

Initially, the Board notes that the Veteran was diagnosed and separated from active service due to an aggressive personality disorder.  However, to the extent that an aggressive personality disorder or any other personality disorder currently exists, service connection cannot be granted therefor.  Personality disorders are considered to be congenital or developmental abnormalities and are not considered to be disabilities for the purposes of service connection.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2011).  

The Veteran does have a current diagnosis of depression.   Accordingly, the first element of service connection is met.  Cuevas, 3 Vet. App. 542; Rabideau, 2 Vet. App. 141.  However, evidence of a present condition is generally not dispositive of a claim for service connection, absent some competent linkage to military service.  Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992). 

As stated previously, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

For this issue, the earliest medical evidence of depression dates from December 2004, more than 35 years after discharge from service.  The passage of many years between discharge from active service and the medical documentation of a claim disability is evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

The Board considered the opinion of F. F., M.D.  While the physician found that the Veteran's current depression could have been caused or exacerbated by his psychiatric problems in service, such opinions are speculative, using terminology such as 'probably' and are of little probative value.  See Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding that a doctor's statement that a veteran's brain tumor 'may well be' connected to Agent Orange exposure was speculative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the use of the term 'could,' without other rationale or supporting data, is speculative); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (noting that the use of the phrase 'could not rule out' was too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that medical opinions are speculative and of little or no probative value when a physician makes equivocal findings such as 'the veteran's death may or may not have been averted').  The Board notes that an award of VA benefits may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102; see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bostain v. West, 11 Vet. App. 124, 127 (1998).  

As such, there is no competent medical opinion supporting his contention of depression since active duty.  Furthermore, the June 2010 examiner providing an opinion at the request of the Board has indicated that the Veteran's depression was less likely than not related to his active duty diagnosis of a personality disorder.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  

The Board has carefully considered the statements regarding the Veteran's psychiatric disability.  While the Board does not doubt the sincerity of his belief that his depression was a result of his active service, these claims turn on a medical matter.  Though the Veteran may be competent to testify as to the sensory perceptions of his current disorder, questions of medical diagnosis and causation are within the province of medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Lay persons are limited to attesting to factual matters of which they have first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As a layperson without the appropriate medical training or expertise, the Veteran is not competent to render a probative opinion on such a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ('a layperson is generally not capable of opining on matters requiring medical knowledge').  Here, while the Veteran is competent to say he had psychiatric problems in service, the Veteran is not competent to say that his current psychiatric diagnoses are the same as the psychiatric problems he had in service or are a result of service.  Hence, the submitted assertions in this regard do not constitute persuasive evidence in support of the claim for service connection.

Both Claims

Given the absence of credible evidence that the Veteran's had a chronic psychiatric disorder and hepatitis C in service, the absence of any opinion that the Veteran's current disorders are related to service, and competent medical opinions that they are not likely related, the Board must find that the preponderance of the evidence is against the claims for service connection for an acquired psychiatric disorder and hepatitis C on any theory of entitlement.  Consequently, the claims must be denied.  As the evidence in this case preponderates against the claims, the benefit-of-the-doubt rule does not apply.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied. 

Entitlement to service connection for an acquired psychiatric disorder, to include an aggressive personality disorder and depression is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


